*697MEMORANDUM *
Sandeep Sharma, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (the BIA) affirming an Immigration Judge’s (IJ) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture. We have jurisdiction under 28 U.S.C. § 1291 and deny the petition for review.
Because the BIA both affirmed the IJ’s decision and added additional reasons supporting that decision, we review both decisions. See Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th Cir.2005). We review the BIA and IJ decisions to determine whether they are supported by substantial evidence. See 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The IJ offered specific, cogent reasons to find Sharma not credible. See Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998). The affidavits offered by Shar-ma in support of his claims were extremely brief, general and left out key elements of his claims. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003) (holding an IJ may make an adverse credibility finding based upon an omission where the omission is of a “dramatic, pivotal event”). The BIA appropriately found that Sharma failed to submit reasonably available corroborating evidence and sufficiently evaluated the corroborating evidence Sharma did provide. See 8 U.S.C. § 1158(b)(l)(B)(ii); see also Kaur v. Gonzales, 418 F.3d 1061, 1066 (9th Cir.2005).
The petition for review is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.